UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1084



JOHNATHAN BYNUM,

                Plaintiff - Appellant,

          v.


SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:07-cv-00068-RLV-DLH)


Submitted:   July 24, 2008               Decided:   September 3, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnathan Bynum, Appellant Pro Se. Jennifer Ann Youngs, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnathan     Bynum   appeals    the   district    court’s   order

dismissing    Bynum’s   civil   action    against   the   Social   Security

Administration for lack of subject matter jurisdiction.             We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.               Bynum v.

Social Security Administration, No. 5:07-cv-00068-RLV-DLH (W.D.N.C.

Nov. 6, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -